 
 
IV 
108th CONGRESS 
2d Session 
H. CON. RES. 483 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Pascrell submitted the following concurrent resolution; which was referred to the Committee on Financial Services 
 
CONCURRENT RESOLUTION 
Affirming the support of the Congress for preserving the image of Alexander Hamilton on the face of $10 Federal reserve notes because of his standing as one of the United States’ most influential founding fathers. 
 
Whereas Alexander Hamilton helped found and shape America by dedicating his life to serve distinguished careers as an American revolutionary soldier and statesman; 
Whereas in 1772, Alexander Hamilton arrived in New York as a student from the West Indian Island of Nevis; 
Whereas in 1781, Lieutenant Colonel Alexander Hamilton of the Continental Army led a regiment of New York troops in the Battle of Yorktown, the decisive and final major battle in the Revolutionary War; 
Whereas Alexander Hamilton served as a strong voice in the Continental Congress and as an influential force as a New York Delegate to the Constitutional Convention of 1787; 
Whereas Alexander Hamilton joined James Madison and John Jay to write a majority of the Federalist Papers that urged the people of New York to ratify the Constitution; 
Whereas from 1789 to 1795, Alexander Hamilton served in President George Washington’s Administration as America’s first Secretary of the Treasury and established the first Bank of the United States to manage America’s trade and finance; 
Whereas Alexander Hamilton’s innovative mind created public credit, a circulating medium, and America’s financial framework; 
Whereas Alexander Hamilton proposed the creation of the Revenue Marines, today known as the Coast Guard, a branch of the military that Congress created to secure American revenue against contraband; 
Whereas Alexander Hamilton exercised his vision for America to establish a strong domestic manufacturing base; and 
Whereas Alexander Hamilton is known as the Father of Paterson for his championing of the Society for Establishing Useful Manufactures (SUM), a group that founded Paterson, New Jersey in 1791, and established it as one of America’s first industrial centers: Now, therefore, be it 
 
That the Congress affirms its support for preserving Alexander Hamilton’s image on the face of $10 Federal reserve notes because of his standing as one of the United States’ most influential founding fathers. 
 
